Citation Nr: 0305460	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01-06 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a hip injury.  

2.  Entitlement to service connection for a broken finger of 
the left hand.  

3.  Entitlement to a rating in excess of 10 percent for solar 
damaged skin including lentigines and actinic keratosis.

4.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).  


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran's active military service extended from October 
1973 to August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board remanded these issues in November 2001 for further 
development, and the case has returned for appellate 
decision.  

 
FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  A hip injury was not present during service or within one 
year from discharge, and a current disorder is not 
etiologically related to service.

3.  A left hand injury, to include a broken finger, was not 
present during service, and a current disorder is not 
etiologically related to service.

4.  Prior to and after August 30, 2002, the veteran's 
service-connected residuals of solar damaged skin, including 
lentigines and actinic keratosis, more nearly approximate 
exudation or itching constant, extensive lesions, or marked 
disfigurement.

5.  The service-connected GERD is manifested by complaints of 
indigestion and x-ray evidence of a 5 millimeter antral 
defect (described as a polyp versus aphthous ulcer), with no 
symptoms of regurgitation, pyrosis or other symptoms 
productive of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  A hip injury disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112(a), 1113, 1131 
(West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2002). 

2.  A broken finger of the left hand was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112(a), 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

3.  The criteria for an initial rating of 30 percent 
disabling for residuals of solar damaged skin, including 
lentigines and actinic keratosis, prior to and from August 
30, 2002, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7803, 7804, 7805, 7806 (in 
effect prior to August 30, 2002), 38 C.F.R. § 4.118, 
Diagnostic Code 7801, 7803, 7804, 7805, 7806 (in effect from 
August 30, 2002), 67 Fed. Reg. 49,596, 49599 (July 21, 2002) 
(codified at 38 C.F.R. § 4.118).

4.  The criteria for an initial compensable evaluation for 
GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, the Board finds that the VA's duties, 
as set out in the VCAA, have nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  The Board finds that with respect to 
the claims addressed herein, the veteran was notified of the 
evidence required to grant his claims by the November 2001 
Board decision and remand, a January 2002 letter from the RO, 
and a November 2002 supplemental statement of the case.  The 
discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claims, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post-service medical treatment that he 
indicated were available.  Under these circumstances, the 
Board finds that, as with the notice requirements of the 
VCAA, the development requirements of that law also have been 
met.  The RO requested additional evidence and explained the 
VA's legal duty to assist the veteran in a letter dated in 
the January 2002 letter from the RO, and the November 2002 
supplemental statement of the case, which was sent to the 
veteran's address of record, and notified the veteran of the 
type of evidence necessary to substantiate his claims.  It 
informed him that it would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Therefore, the Board may proceed to address the 
merits of the veteran's claim.

The Board emphasizes that the RO has made numerous attempts 
to obtain further information as to available medical 
evidence and to schedule VA medical examinations for the 
purpose of obtaining opinions addressing the existence and 
etiology of the claimed hip and left hand disabilities, and 
the current state of the veteran's service-connected skin and 
GERD disorders.  VA regulations provide that when entitlement 
or continued entitlement to a VA benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) of 38 C.F.R. § 
3.655 as appropriate.  38 C.F.R. § 3.655(a) (2001).  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, as in this 
case, original claims for service connection and for initial 
ratings, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655(b).

In November 2001, the Board remanded this issue for further 
development, to include scheduling the veteran for 
examinations regarding his claimed disorders.  According to a 
September 2002 record from the VA Medical Center VAMC, the 
veteran failed to report for the scheduled examinations.  In 
a November 2002 supplemental statement of the case, the RO 
notified the veteran that it had adjudicated his claims 
despite his failure to report for the scheduled examinations.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Court has also held that the duty to assist is 
not a blind alley,  see Olson v. Principi, 3 Vet. App. 480, 
483 (1992), and is not a license for a "fishing expedition" 
to determine if there might be some unspecified information, 
such as the police report described by the veteran, which 
could possibly support a claim.  See Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  In this case, VA has attempted to 
assist the veteran with his claim; however, he did not appear 
for his scheduled examinations.  Based on these particular 
facts, therefore, there is no further action which must be 
undertaken to comply with the provisions of the VCAA and the 
claims will instead be decided based on the evidence of 
record consistent with 38 C.F.R. § 3.655.

The primary reason for the Board's November 2001 Remand was 
to secure medical examinations of the veteran's claimed 
disorders.  Under the circumstances presented by this case, 
where the appellant failed to appear for his scheduled VA 
examinations, the Board finds that the RO "substantially 
complied" with the Board's November 2001 Remand direction.  
See Evans v. West, 12 Vet. App. 22, 31 (1998).  

Accordingly, given that the veteran failed to report for 
examination in order to support his service-connection and 
initial rating claims, no additional evidence has been 
associated with the claims file that was not of record in 
November 2001 when the Board remanded the case.  Therefore, 
the Board will decide this issue based on the evidence of 
record at the time of the November 2001 Remand.  38 C.F.R. 
§ 3.655.

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, to include arthritis, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he developed a hip and left hand 
(claimed as a broken finger) disorders during service.  The 
Board notes, however, that the service medical records are 
negative for findings of a hip or a left hand disorder, to 
include a broken finger. 

The post-service medical evidence is negative for findings of 
a hip or left hand disorder, to include arthritis.  
Furthermore, there is no medical opinion that causally links 
a currently diagnosed hip or a left hand disorder to the 
veteran's military service.  According to a December 2000 VA 
examination report, the veteran did not complain of these 
disorders and the examiner made no findings. 

As noted previously, the veteran failed to report for the 
scheduled September 2002 VA examination for these disorders.  
The Board had requested an examination for these disorders in 
its November 2001 remand in order to clarify whether the 
veteran had a hip or left hand disorder that was related to 
service.  The Board must decide the issues based on the 
evidence of record.  See 38 C.F.R. § 3.655.

The weight of the credible evidence of record demonstrates 
that the veteran did not develop a hip or a left hand 
disorder during service.  In addition, the post-service 
medical evidence does not show findings of a current chronic 
hip or a left hand disorder.  The preponderance of the 
evidence is against the claims for service connection, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

It is the duty of the [Board] as the fact finder to determine 
the credibility of the testimony and other lay evidence."  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The only 
"positive" evidence of record linking the cause of the 
veteran's claimed hip or a left hand disorder is represented 
by the appellant's uncorroborated contentions set out in his 
various written statements that are of record, to include his 
notice of disagreement and substantive appeal.  The appellant 
contends that he developed a hip and a left hand disorder as 
a result of service.  Such lay assertions as to medical 
causation, however, are of minimal probative value when they 
are not supported by competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue.  However, that doctrine is not for application in this 
case because the preponderance of the evidence is against the 
veteran's claims. See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107 (West 2002).



III.  Increased initial ratings

The veteran is appealing the original disability rating 
assigned following an award of service connection.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  In such a case as 
this it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2002). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

Also, evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2002).  For 
rating purposes, the evaluation of the same disability under 
various diagnoses is to be avoided. 

The veteran asserts that his service-connected solar damaged 
skin and GERD are more disabling than currently evaluated.

a.  Solar damaged skin

The diagnostic codes pertaining to rating skin disorders were 
revised during the pendency of this appeal, effective August 
30, 2002.  As service connection was in effect for this 
disability when the regulations pertaining to evaluating skin 
disorders were revised, the veteran is entitled to the 
version of the regulations most favorable to him, although 
the new criteria are only applicable to the period since 
August 30, 2002, when they became effective.  Karnas, supra; 
VAOPGCPREC 3-2000.

The RO has evaluated the veteran's service-connected solar 
damaged skin pursuant to Diagnostic Code 7819.  38 C.F.R. § 
4.20 (2002).  Diagnostic Code 7812 (2002) provides that the 
disorder should be rated as scars, disfigurement, etc., on 
the extent of constitutional symptoms, physical impairment.  
Therefore, the Board looks to 38 C.F.R. § 4.118, Diagnostic 
Code 7803, 7804, and 7805 (2002).

Before August 30, 2002, the Schedule read as follows:

Scars which are superficial and poorly nourished with 
repeated ulcerations warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2002).

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Scars that limit the function of any part affected are 
rated based upon limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002).

Based on a review of the medical evidence of record, the 
Board finds that a rating in excess of 10 percent is not 
warranted pursuant to the old version of Diagnostic Codes 
7803, 7804, and 7805 because these diagnostic codes do not 
provide for ratings in excess of 10 percent.  Moreover, 
separate ratings are not warranted based on these diagnostic 
codes because the scars arise out of the same disorder, which 
is skin damaged by the sun.  See 38 C.F.R. § 4.14 (2002).  

The Board has also considered 38 C.F.R. § 4.118, Diagnostic 
Code 7806 by analogy to eczema and finds that a 30 percent 
rating is warranted.  Diagnostic Code 7806 provides that a 50 
percent rating is warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations.  A 50 percent evaluation is also authorized 
if the condition is exceptionally repugnant.  A 30 percent 
rating is warranted for exudation or itching constant, 
extensive lesions, or marked disfigurement; and a 10 percent 
rating is warranted for exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  The medical 
evidence more nearly approximates the criteria of exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  

According to a January 2001 VA dermatologic examination 
report, the veteran had severely sun damaged skin, with the 
only areas of sparing being the axillae, the pelvic area, and 
the inner aspect of his upper thighs.  The remainder of the 
veteran's skin showed weathering changes manifested by 
enormous numbers of lentigines, as well as actinic keratoses 
of his facial and scalp skin, as well of the exposed skin of 
his arms.  There was a .1 x 1 centimeter crusted lesion on 
his left scapular area, which may represent an early skin 
cancer or it may be an excoriation.  The veteran as unaware 
of its presents.  There was also a 5x7 millimeter crusted 
lesion on his left forearm compatible with an actinic 
keratosis.  There was a similar lesion on the left lateral 
aspect of his left lower lip and he had an active actinic 
cheilitis.  The scars from his previous removals of the 
masses on his right forearm were uncomplicated and not 
detrimental.  The examiner diagnosed severe solar damage of 
the skin manifested by too numerous to count lentigines as 
well as actinic keratoses.  There was a possible superficial 
basal cell carcinoma of his back, but this remained to be 
proved.  There were possible lipomas, with no pathologic 
evidence for this, and there was no clinical evidence of 
lipoma at the time of the examination. 

A rating in excess of 30 percent is not warranted at any time 
during the pendency of this claim because the competent 
evidence of record does not more nearly approximate the 
criteria for the next highest rating.  38 C.F.R. § 4.118.  
Therefore, the Board finds that a rating in excess of 30 
percent rating is not warranted pursuant to the old 
regulations.  

The Board finds that a rating in excess of 30 percent is not 
warranted pursuant to the amended regulations from August 30, 
2002 because there is no competent medical evidence of record 
dated after August 30, 2002 to evaluate the veteran.  As 
noted previously, the veteran failed to appear for the 
scheduled VA dermatologic examination in September 2002.  VA 
may only consider the amended 38 C.F.R. § 4.118 from its 
effective date, which is August 30, 2002.  The RO informed 
the veteran of the amended 38 C.F.R. § 4.118 diagnostic codes 
in the November 2002 supplemental statement of the case.  The 
Board must decide this issue based on the evidence of record 
because the veteran failed to appear for the scheduled 
examination in September 2002.  See 38 C.F.R. § 3.655.  Given 
that there is no competent evidence of record dated after 
August 30, 2002, the Board finds that a rating in excess of 
30 percent is not warranted.

b.  GERD

The veteran's GERD has been rated zero percent disabling 
since discharge by analogy under 38 C.F.R. § 4.118, 
Diagnostic Code 7346.  38 C.F.R. § 4.20.

Under Diagnostic Code 7346, a 10 percent evaluation is 
warranted for hiatal hernia (GERD) with two or more of the 
symptoms required for a 30 percent evaluation, but of lesser 
severity than is required for that evaluation.  A 30 percent 
evaluation requires persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of a considerable impairment of health.  A 60 percent 
evaluation requires symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

The veteran's service medical records are essentially 
negative for findings for GERD, until the veteran's service 
separation examination report.  The veteran complained of 
heartburn and indigestion aggravated by spicy or acidic 
foods.

According to a December 2000 VA examination report, the 
veteran complained of indigestion, which he medicated with 
over-the-counter products.  He denied nausea and vomiting, 
but reported severe heartburn.  His heartburn would worsen if 
he would lie flat after eating certain foods, like spaghetti.  
Physical examination revealed that his abdomen was soft and 
nontender.  According to a UGI, the veteran had 
gastroesophageal reflux and 5-millimeter antral defect, polyp 
versus aphthous ulcer.  The examiner diagnosed the veteran 
with GERD.

While the record reveals complaints of indigestion due to 
GERD, there are no documented symptoms of regurgitation, 
pyrosis, difficulty swallowing, nor are the veteran's 
symptoms shown to be accompanied by substernal or arm or 
shoulder pain.  Indeed, the evidence does not demonstrate 
that the service-connected GERD is productive of considerable 
impairment of health.  Nor is there any evidence of symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health.  

As noted earlier, the veteran failed to appear for the 
scheduled gastrointestinal examination scheduled in September 
2002.  Therefore, the Board adjudicated the issue based on 
the evidence of record.  38 C.F.R. § 3.655.

The evidence preponderates against the claim for a 
compensable initial rating for the service-connected GERD.  
It follows that the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. at 54-58.  





IV.  Conclusion

The Board has carefully considered the "positive" evidence 
represented by the contentions submitted by and on behalf of 
the veteran asserting higher levels of disability due to his 
skin disorder and GERD are warranted, but concludes that this 
subjective evidence is outweighed by the more objective 
recent "negative" clinical evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
the claims for increased ratings must be denied.  

Additionally, the clinical evidence does not show that the 
service-connected disorder, when considered individually, 
presents such an unusual or exceptional disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards, as is required for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2002).  Therefore, an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).

The weight of the evidence establishes that the veteran's 
solar skin damage is no more than 30 percent disabling under 
either the old or new rating criteria; and the veteran's GERD 
does not warrant a compensable rating.  Moreover, the 
evidence shows the conditions have remained at these levels 
since the effective dates of service connection.  Fenderson.  







(CONTINUED ON THE NEXT PAGE)



ORDER

Service connection for a hip disorder is denied.

Service connection for a broken finger of the left hand is 
denied.

Subject to the law and regulations governing the payment of 
monetary benefits, an initial rating of no more than 30 
percent for residuals of solar damaged skin, including 
lentigines and actinic keratosis, prior to and from August 
30, 2002, is granted.

Entitlement to an initial compensable rating for GERD is 
denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

